Title: From Benjamin Franklin to Benjamin Gale, 23 February 1767
From: Franklin, Benjamin
To: Gale, Benjamin


Dear Sir,
[London, Feb. 23d, 1767]
I receiv’d your favour of Nov. 15, with a letter inclos’d to Dr. Huxham, relating to a mistake in the account given of your success in inoculation, as printed in the Gentleman’s Magazine of August last, which seems to give you great uneasiness. It seems you have not known that your letter to Dr. Huxham, concerning Inoculation in New England, was read at the royal society the 23d of May, 1765, and is printed at full length in their transactions, Vol. LV for that year, it there appears that you give the accounts of the success of Inoculation, without and with Mercury, viz. I in 80 or 100 without, and 1 in 800 or 1000 with Mercury, as accounts receiv’d from Boston about the time of your writing, viz. in 1764, and not as accounts of your own practice, of which in the last Paragraph you expressly speak, as being so small, that it was “unnecessary to mention your method, as you had not opportunity to Inoculate no more than 70 or 80 persons before Inoculation was wholly interdicted by the legislature of the colony,” that you see in the Magazines are only abridg’d accounts or notes of what is contained in that volume, these abridgers often make such mistakes, which nobody regards and as the account stands right, is the only authentic publication, the transactions; I think it needless to give Dr. Huxham the trouble you request him to take of contradicting the Magazine, therefore as you leave it with me, to seal and forward your letter to him or to suppress it, as I might think proper I have chosen the latter, which I hope you will approve, &c. &c.
Ben. Franklin
